Citation Nr: 1713611	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left knee prior to July 11, 2013.

3.  Entitlement to a rating in excess of 60 percent for degenerative joint disease (DJD) of the left knee with replacement from October 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to October 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In November 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In a March 2016 decision, the Board remanded the issue of entitlement to a rating in excess of 30 percent from October 1, 2015 for DJD of the left knee, entitlement to a TDIU, and entitlement to service connection for DJD of the cervical spine.  In a November 2016 rating decision, the Appeals Management Center (AMC) granted a TDIU effective from February 1, 2016, granted a 60 percent rating for the left knee disability effective from October 1, 2015, assigned a 100 percent rating for convalescence from June 27, 2016, and assigned a 60 percent rating from September 1, 2017.  The AMC also issued an SSOC on the cervical spine disability issue and the rating issue of the left knee.  The Veteran has not filed a notice of disagreement with the effective date of the grant of a TDIU based on the combined effect of his disabilities.  Nevertheless, the issue of entitlement to a TDIU is still for consideration under Rice v. Shinseki, 22 Vet. app. 447 (2009) with respect to the increased rating claims on appeal.  



FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaint of, or treatment for, a cervical spine disability.

2.  The earliest clinical evidence of a cervical spine disability is not for many years after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has a cervical spine disability causally related to, or aggravated by, service or a service-connected disability. 

4.  Prior to July 11, 2013, the Veteran's left knee disability was manifested by complaints of pain with flexion greater than 60 degrees and extension not limited to 10 degrees or greater. 

5.  The Veteran had left knee replacement in June 2013 and a revision of left knee replacement in June 2016. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have not been met.

2.  The criteria for entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left knee prior to July 11,2013 have not been met.

3.  The criteria for entitlement to a rating in excess of 60 percent for DJD of the left knee with replacement from October 1, 2015 have not been met.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection - Cervical Spine Disability

The Veteran has claimed entitlement to service connection for DJD of the cervical spine, including as secondary to service-connected lower extremity disabilities.   

A February 2011 private record (Southeast X-Ray, Inc.) reflects that upon radiology testing, the Veteran's cervical spine was "within normal limits for this age group."

In an April 2011 VA Form 21-4138, the Veteran stated that he believed that his neck disabilities are "directly related to service-connected disability of right knee."

The claims file includes a December 2011 VA examination report which reflects that the examiner considered the extensive evidence of record, to include the Veteran's contentions.  The VA examiner opined, in pertinent part, as follows:

The current diagnosis is not service related because there is evidence in the medical record explaining the non-relationship.  The explanation is veteran is documented as having widespread Degenerative Joint Disease.  It is less as likely as not that his back and neck Degenerative Joint Disease (especially with MRI documenting foraminal stenosis 09/24/2008) are from his right knee injury because gait alterations don't cause foraminal stenosis. 

There has been conflicting evidence as to whether the Veteran has an altered gait, and, if he does, as to the source of the altered gait.  A September 2010 QTC reported that the Veteran had a normal gait; a June 2011 record noted that the Veteran did not have an antalgic gait; a June 2015 record noted that the Veteran had an altered gait due to his back, an October 2015 VA peripheral nerves examination noted that the Veteran had an abnormal gait to avoid putting weight on his left knee and ankle, and an August 2016 physical therapy note reflected an antalgic gait.  Regardless, the Board finds, based on the December 2011 clinical opinion and a 2016 opinion discussed below, that an altered gait would not have caused the Veteran's cervical spine disability.

The Veteran testified at the 2015 Board hearing that while in service, he carried "a lot" of weight on his back.  He also stated that one time in service, he jumped off a truck and fell over.  He testified that his cervical spine bothered him [in service] and that his cervical spine disability is "definitely secondary to the spine".  

The Board finds that any statement as to an in-service injury to the neck is less than credible as the Veteran has been inconsistent in reporting the etiology of his neck.  He has stated that it is secondary to service-connected disability as well as more recently contending that it is due to an injury in service.  The claims file includes an August 2016 VA examination report which also reflects that the Veteran reported that in 2000, he began to notice pain and "popping" in the cervical spine with no known injury.  With regard to his own report of medical history, at least one clinician has noted that he is not a good historian.  The record reflects that the Veteran used a cane and a walker; however, a 2016 VA examiner noted that when he questioned the Veteran about the use of the assistive devices, the Veteran was "not a good historian, and when queried on this matter, he stated that 'I'm wrecked with arthritis, how can I tell?"

The Veteran's STRs are negative for complaints of, or treatment for, the cervical spine.  His May 1965 Report of Medical History does not reflect that the Veteran had any neck complaints.  The corresponding Report of Medical Examination reflects that upon clinical evaluation, his spine was normal.  The Board finds that the STRs, which are contemporaneous to service, are more probative than the Veteran's statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)  

The claims file includes an August 2016 VA examination report which also reflects that the Veteran reported that in 2000, he began to notice pain and "popping" in the cervical spine with no known injury.  It was noted that the Veteran felt that his cervical spine pain is a direct result of a knee injury in the 1960s.  The examiner opined that there is no evidence that cervical disc disease is caused by osteoarthritis of the knee or ankle or that the Veteran's disabilities aggravate his cervical spine.  The examiner stated that there "is no suggesting that even severe limps predispose a person to the development of Cervical DDD and arthritis of the spine.  Cervical [DDD] and arthritis of the spine is a normal age related phenomenon in the absence of trauma to the neck or shoulders."

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine, age progression, and the correlation between the spine and other disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The most probative evidence of record, the VA examination reports, is against a finding that the Veteran has a cervical spine disability which is causally related to, or aggravated by, a service-connected disability.  Moreover, there is no competent credible evidence that the Veteran has a cervical spine disability which is causally related to, or aggravated by, active service.  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left knee prior to July 11, 2013

The Veteran's left knee disability (DJD) is rated as 10 percent disabling from May 17, 2010 to July 11, 2013 under DC 5003-5260.  The Veteran would be entitled to a higher rating if he had flexion limited to 30 degrees or less.  The evidence, as discussed below, is against such a finding. 

July 2010 x-rays of the left knee show evidence of mild medial joint space narrowing at the knee joint.  The visualized bony and soft tissue structures of the left knee were otherwise unremarkable in appearance without evidence of suprapatellar knee joint effusion. 

In September 2010 the Veteran underwent a VA (fee basis) examination primarily for an evaluation of his right knee and left ankle disabilities.  The examination report, however, provided findings for the left knee.  Evaluation of the left knee revealed no locking pain, genu recurvatum, crepitus or ankylosis.  Range of motion testing revealed left knee flexion to 120 degrees with no additional degree of limitation even with repetitive motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Left knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  There was no subluxation on the left.

A May 2011 VA emergency department report notes the Veteran was seen with left knee pain.  He reported he was coming into his home and felt his left knee give way.  He had a brace on his left knee and when questioned about it, he did not know why he had the brace.  On physical examination, there was no edema of the left knee, passive range of motion was full at 0 to 180 degrees and active knee motion was 0 to 100 degrees.  There was no joint line tenderness, no effusion, or patellar tenderness. McMurray's, Lachman' s and drawer's were negative; collaterals were stable.  X-rays showed mild degenerative changes with peaking of the tibial spines; suprapatellar joint effusion was present.  There was no fracture or dislocation.  The diagnosis was left knee pain. 

A May 2011 VA orthopedic surgery consult report notes that the Veteran stated that following his endarterectomy (surgery to reduce the risk of a stroke), his left leg "gave out."  He further reported that during the "giving way", his leg locked-up and he had severe pain around his knee cap.  Since then he has had difficulty walking due to pain to the distal third of his quadriceps, as well as patellar pain.  He denied any joint line pain, catching, popping, or locking in the knee.  He had some swelling in the upper knee, but no ecchymosis.  He was wearing braces on both knees, which he stated was for support.  On physical examination, he appeared to be in no acute distress. He walked with an exaggerated antalgic gait.  There was a minute amount of swelling just superior to the patella.  There was no noted ecchymosis.  He was moving his leg very slowly due to a complaint of pain.  There was no instability with valgus varus stress and he had a negative anterior and posterior drawer. He hopped around to the chair and complained of pain through the examination, which the examiner noted was "out of proportion to findings."  There was no noted deformity palpated during the examination, but the Veteran was very tender along the tendon. X-rays show some mild arthritic changes in the knee, otherwise within normal limits. 

An August 2011 VA pain medicine initial evaluation report reflects that the Veteran reported that he had constant chronic pain of his left knee at a level of 6/10.  The pain was worse when walking, standing or climbing stairs, and interfered with activities of daily living, mood, sleep and mobility.

On a December 2011 VA (fee basis) knee and lower leg conditions examination, the Veteran reported symptoms of weakness, stiffness, swelling, lack of endurance, locking, fatigability, tenderness, effusion, and constant pain.  At that time, he did not experience heat, redness, giving way, deformity, drainage, subluxation and/or dislocation.  He reported he was never hospitalized nor had any surgery for the left knee.  He had not had any meniscal condition or surgical procedures for a meniscal condition.  He had not had a total left knee replacement, arthroscopic or other knee surgery.  His left knee, in the past 12 months, had not resulted in any incapacitation.  He reported that his pain level was 8/10 and at times his knee gives way; he cannot stand and/or walk very long.  His left knee disability interfered with his activities of daily living, mood, sleep, and mobility, and he wears a knee brace.  He stated that flare-ups are constant pain that occur spontaneously and is alleviated with medication and a left knee brace.  He noted that the functional impairment of pain, weakness, stiffness, giving way, locking, lack of endurance, and tenderness, hurts while he is in bed, driving a car and walking and standing for long periods.  It also prevented him from working in any type of maintenance, warehouse, construction, or welding job and may affect him driving an 18-wheeler. 

On physical examination, the Veteran's left knee flexion was to 140 degrees or greater and there was no objective evidence of painful motion.  Left knee extension was to 0 degree or any degree of hyperextension (no limitation of extension) and there was no objective evidence of painful motion.  He was able to perform repetitive use testing with 3 repetitions on the left.  Left knee post-test flexion was to 140 degrees or greater.  There was no limitation of extension (0 or any degree of hyperextension).  There was no additional limitation in range of motion of the knee following repetitive use and there was no functional loss and/or functional impairment of the knee.  There was no tenderness or pain on palpation of joint lines or soft tissue of either knee.  Lachman' s, posterior drawer, and medial-lateral instability tests on the left knee were normal.  There was no evidence or history of bilateral recurrent patellar subluxation/dislocation.  His lower extremities did not have diminished function.  Muscle strength for the left knee was 5/5.  Left knee x-rays show calcification of the articular cartilage and medial and lateral menisci, which is a degenerative change.  No fracture or other acute abnormality was demonstrated.  Additionally the degenerative arthritic change was noted throughout the left knee evidenced mainly by calcification of the articular cartilage and menisci.  Otherwise negative left knee.  The diagnosis was DJD of the left knee.  The examiner noted that the Veteran's knee disability did not impact his ability to work. 

An April 2012 VA pain program consult report reflects that Veteran was seen for multiple pain complaints, including the left knee.  On physical examination, the left knee had mild crepitus, and negative Patrick's and straight leg rises bilaterally; strength was 5/5.  His gait was mildly antalgic due to knee pain with right tilt. Romberg was negative and tandem, heel/toe was intact.  The diagnosis was DJD, bilateral knee.

An August 2012 VA outpatient treatment report reflects that the Veteran's left knee had normal color and temperature without effusion.  There was no tenderness.  There was full range of motion with moderate crepitation.  There was normal collateral/cruciate ligament stability.  X-rays of the left knee (August 2012) show mild to moderate bicompartmental knee joint space narrowing sharpening of the tibial spines and bilateral chondrocalcinosis.  The patellofemoral joint demonstrated mild degenerative changes with mild buttressing.  There was no evidence of fracture, dislocation, or osseous mass swelling of the pathology.  There was no evidence of knee effusion; the soft tissues were unremarkable. 

The Board notes that the evidence reflects that the Veteran fell in August 2012; however, that fall was noted to be due to his left foot catching on the floor, and was not found to be, or reported to be, due to giving way of the knee. 

An October 2012 VA physical therapy report notes the Veteran's left knee pain was constant at level 6/10.  Left knee flexion was to 125 and extension was -5.  There was no edema.  A November 2012 VA physical therapy report notes the Veteran's left knee pain was level 2-3/10.  Left knee flexion was to 125 and extension was -5.  There was no edema.  A December 2012 VA physical therapy report notes the Veteran's left knee pain was 2/10.  Active range of motion of the left knee was within normal limits; strength was 5/5. 

A January 2013 VA orthopedic surgery clinic report notes the Veteran was seen for an injection into the left knee.  It was further noted that he has DJD of the left knee and wanted to be placed on the schedule for a left total knee arthroplasty (TKA).  He complained of having left knee pain with ambulation and at night with relief from the pain for one month after a steroid injection. The Veteran reported that the pain affects his daily activities.  On physical examination the left knee was tender to palpation and there was mild effusion.  There was good medial/lateral stability. Range of motion was full.  X-rays showed medial, lateral patellofemoral joint narrowing but no bone on bone contact.  He had medial and lateral pseudogout.  The assessment was DJD left knee.

In a March 2013 VA primary care note, it was noted that the Veteran presented for medical clearance prior to his knee replacement.  He was doing well.  On examination of the extremities, there was no edema.  There was no joint deformity. He was essentially cleared for knee replacement.  In April 2013 the Veteran was seen at VA orthopedic surgery clinic for an injection into the left knee.  He reported having pain with ambulation and pain at night.  He stated that he only has relief from pain for one month after the steroid injection, and that the pain affects his daily activities.  On physical examination, there was tenderness to palpation, good medial/lateral stability, range of motion was full, and there was mild effusion.  X-rays showed medial, lateral, patellofemoral joint narrowing but no bone on bone contact.  He has medial and lateral pseudogout.  The assessment was DJD, left knee.

The Board concludes that a rating in excess of 10 percent is not warranted for the left knee prior to July 11, 2013.  The preponderance of the evidence is against a finding that he had flexion limited to 30 degrees or less or extension limited to 10 degrees or greater (DC 5261).  As noted above, the Veteran had range of motion to 120 degrees (September 2010), 0 to 100 degrees (May 2011), 0 to 140 degrees (December 2011), and minus five degrees to 125 degrees (October 2012).
 
For the period prior to July 11, 2013, the record reveals no evidence of left knee ankylosis.  The VA examination reports and treatment records show significant range of motion remains in the left knee.  There is no evidence of nonunion of the tibia or fibula with loose motion requiring a brace.  Even though the Veteran has worn a brace on the left knee and reports his knee giving way, the preponderance of the evidence consistently shows negative findings with respect to objective testing for recurrent subluxation and lateral instability.  Further, as noted above, the Veteran has been reported to be a poor historian by clinicians, including the May 2011 orthopedic consult provider who found the Veteran's reports of pain were out of proportion to the clinical findings.  Thus separate (or greater) ratings for the left knee prior to July 11, 2013 are not warranted under Codes 5256, 5261, or 5262.

The Board is aware of the Veteran's contentions regarding his left knee giving out and that the Veteran wore a brace on the left knee.  A June 2013 VA record reflects that the Veteran reported a history of a "twisting sensation" and that he wears a left knee brace for "stability".  However, the most probative evidence does not support a finding that he actually has lateral instability of the knee.  Although the Veteran may have subjectively reported instability, he does not have the medical training or experience to clinically diagnose lateral instability.  Although he is competent to report feeling what he believes may be instability, stability may be tested clinically. Objective testing done at the examinations in September 2010, May 2011, December 2011, and January 2013 all refect normal stability.  In addition, there are no clinical records which reflect instability upon diagnostic testing.  Although, the diagnostic code does not specifically note that "objective" instability must be found, the Board gives greater probative weight to the clinical testing, which is performed by training clinicians, than to the Veteran's lay statements.  The Board also notes that the evidence reflects that the Veteran has been described several times as a poor historian with respect to the severity of his left knee disability.  As noted above, a May 2011 clinician who found that the Veteran exaggerated knee pain, an April 2014 examiner who found that the Veteran's subjective complaints were out of proportion to the objective findings, and a 2016 examiner found that the Veteran was not a good historian.  In considering the record as a whole, the Board finds that the Veteran has not provided competent credible evidence as to lateral instability, and the most probative evidence is against such a finding.

In sum, the Board finds that the Veteran did not have instability, and a separate rating for such is not warranted.  Thus, a separate rating for left knee instability prior to July 11, 2013 is not warranted under DC 5257. 

The Board has also considered the assignment of separate compensable ratings under DCs 5258 or 5259; but, there is no evidence of dislocated or removal of semilunar cartilage prior to July 11, 2013 so as to warrant a rating under those codes.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other Considerations

The Board has considered whether the higher rating for the left knee prior to July 11, 2013, should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If they do not reasonably describe the level and symptoms, then the RO or Board must determine if those factors have caused marked interference with employment or frequent periods of hospitalization. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Veteran has not described any exceptional or unusual features of his left knee disability that have not already been encompassed by the schedular criteria, including for convalescence following left knee procedures and for left knee replacement.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for the claim on appeal.  In this regard, the Board has considered the Veteran's use of a brace and/or cane.  The Veteran's abnormal gait, if any, and use of an assistive device, if necessary due to his service-connected knee disability, would be due to the natural consequences and impairment from his symptoms, and are not considered an unusual presentation of a disability outside the symptoms contemplated with reduced range of motion.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a rating in excess of 60 percent for DJD of the left knee with replacement from October 1, 2015 to June 27, 2016, and from September 1, 2017

The Veteran is in receipt of a 100 percent rating under DC 5055 from July 11, 2013 to September 30, 2015.  He is in receipt of a 60 percent rating from October 1, 2015 to June 27, 2016.  He is in receipt of a 100 percent rating from June 27, 2016 to August 31, 2017, and a rating of 60 percent from September 1, 2017.    

A 60 percent rating is the highest rating allowable under DC 5055 for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is warranted for one year following implantation of prosthesis of a knee joint.

The Veteran had a left knee replacement in 2013.  An August 2015 orthopedic surgery consult record, two months prior to the rating period on appeal, reflects that the Veteran's left knee had range of motion from 0 to 120 degrees and that the ligaments were stable.  It was noted that the Veteran had a total knee prosthesis which was in place and in good position and alignment.  There was no complication or loosening evident.  The assessment was a painful left total knee without identifiable reason.  

The evidence does not support a finding that the Veteran had replacement of his knee in the one year prior to October 1, 2015; thus, a higher schedular rating is not warranted (i.e. he was not within the 12 month time period following implantation and convalescence which would warrant a 100 percent rating.)

The Veteran had a total knee revision of left total knee arthroplasty on June 27, 2016.  Thus, he is entitled to a 100 percent rating for one year following the initial grant of a one month total rating under 38 C.F.R. § 4.30 following hospital discharge. (See Note (1) under DC 5055).  The evidence does not reflect that he has had an additional knee implantation after June 2016 such that the one year period would be extended under DC 5055.  In addition, a schedular rating in excess of 60 percent is not available under DCs 5256 - 5263.  

In addition, the Board has considered whether the higher rating for the left knee from October 1, 2015 to June 26, 2016, should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability during this period with the established criteria found in the rating schedule.  The Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Veteran has not described any exceptional or unusual features of his left knee disability that have not already been encompassed by the schedular criteria, including for convalescence following left knee procedures and for left knee replacement.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for the claim on appeal.  In this regard, the Board has considered the Veteran's use of a brace and/or cane.  The Veteran's abnormal gait, if any, and use of an assistive device, if necessary due to his service-connected knee disability, would be due to the natural consequences and impairment from his symptoms, and are not considered an unusual presentation of a disability outside the symptoms contemplated with reduced range of motion.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

TDIU due to left knee disability

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. app. 447 (2009).  In a November 2016 rating decision, the Appeals Management Center (AMC) granted the Veteran a TDIU due to the combined effect of his service-connected disabilities, effective from February 1, 2016.  Pursuant to the Court's holding in Rice, the Board has considered, however, whether the issue of entitlement to a TDIU has been reasonably raised by the record prior to that date based solely on the Veteran's left knee disability.  The Board finds, as discussed in further detail below, that it has not.

The Veteran filed his claim for an increased rating for his left knee disability in May 2010.  He is in receipt of a 100 percent rating for his knee from July 2013 to October 2014 and from June 2016 to September 1, 2017, so consideration of a TDIU rating is moot with respect to those periods. 

The evidence reflects that the Veteran has an occupational history as a truck driver (approximately 1997 to 2000) and was that he was incarcerated from approximately 2000 to 2010.  The evidence reflects that the Veteran was released from incarceration and enrolled as a resident at a halfway house on March 17, 2010.  

In a May 2010 state driver license application, the Veteran stated that he met the physical requirements of 49 C.F.R. 391 (Qualifications of Drivers).  In addition, in a May 21, 2010 Federal and State Qualifications  "Yes/No" form, the Veteran stated that he did not have impairment of a leg which interferes with the ability to perform normal tasks associated with operating a motor vehicle, or the ability to perform tasks associated with operating a motor vehicle.  September 2010 Central Tech correspondence reflects that the Veteran was enrolled in truck driver training from October 25, 2010 through November 23, 2010.   

A January 2011 statement reflects the Veteran's opinion that he can cook, clean, get around, drive and "other stuff on my own", and that he did not want independent living services.  A September 21, 2011 Feasibility Worksheet reflects the assessment of the case manager as follows:

[The Veteran] says he is too old and uninterested in longer term training, but young and healthy enough to work many types of CDL related occupations."

A September 26, 2011 VA electronic record reflects that the Veteran called and stated that Dr. Ashling said he could work in a sedentary job.  The Veteran was to explore job/training.  A November 2011 Counseling record reflects that the Veteran had been recently hospitalized for pancreatis but that his provider stated that he is still able to work in a sedentary job that does not involve a lot of lifting/ambulation.

A March 2012 VA clinical record reflects that it "seems unlikely he could do any work other than a sedentary job"; however, this was based on the Veteran's multiple disabilities and specifically discusses an MRI of the back.

January 2013 through April 2013 records reflect that the Veteran received corticosteroid injection into the left knee which helps with pain for approximately one month.  A May 22, 2013 VA clinical record reflects that the Veteran is not able to work due to osteoarthritis but the opinion is not based solely on the Veteran's left knee, and actually reflects right knee pain on examination and does not address the left knee. 

A January 2015 VA primary care record reflects that the Veteran had pain in the neck, back, left hip, left knee, left ankle, and left foot.  The impression was that the Veteran was unable to work due to diffuse osteoarthritis pain.  

December 2015 correspondence from Dr. F. J. of the Oklahoma VA Medical Center reflects that the Veteran is "suffering from multiple chronic conditions, including but not limited to stroke in past, chronic low back pain, knee pain.  Due to these conditions he is not able to work his previous job as truck driver."  A December 2015 VA clinical record reflects that the Veteran reported that he needed a doctor to say that he cannot work and that he has been unable to work since 2010.  The clinician stated that it is "highly unlikely [the Veteran] could hold a job due to bad back and other issues."

In sum, the evidence does not indicate that the Veteran's left knee disability, alone, has precluded the Veteran from substantially gainful employment.  Thus, consideration of an award of a TDIU is not warranted as part of the Veteran's claim for an increased rating for his left knee disability.



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left knee prior to July 11, 2013 is denied.

Entitlement to a rating in excess of 60 percent for DJD of the left knee with replacement from October 1, 2015 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


